Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

 

Senseonics Holdings, Inc., a Delaware corporation

 

 

 

Number of Shares:

 

[        ](1)

 

 

 

Type/Series of Stock:

 

Common Stock of the Company

 

 

 

Warrant Price:

 

$[    ](2) per share

 

 

 

Issue Date:

 

July [ · ], 2019

 

 

 

Expiration Date:

 

July [ · ], 2029 (See also Section 5.1(b))

 

 

 

Credit Facility:

 

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated as of July [  ], 2019 among Solar
Capital Ltd., a Maryland corporation with an office located at 500 Park Avenue,
3rd Floor, New York, NY (“Solar”), as collateral agent, the lenders party
thereto from time to time including Solar in its capacity as a lender, the
Company, and Senseonics, Incorporated, a Delaware corporation (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Solar
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, “Holder”) is entitled to purchase
the number of fully paid and non-assessable shares (the “Shares”) of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”) at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.

 

--------------------------------------------------------------------------------

(1)  NTD: To be equal to 3.0% of $45,000,000, divided by the exercise price.

(2)  NTD: To be equal to the lowest of (1) 10-day trailing average of the common
stock price, as of the close of business on the business day immediately prior
to the Effective Date, (2) 10-day trailing average of the common stock price, as
of the close of business on the business day immediately prior to the Funding
Date, (3) the common stock price as of the close of business on the business day
immediately prior to the Effective Date, and (4) the common stock price as of
the close of business on the business day immediately prior to the Funding Date.

 

1

--------------------------------------------------------------------------------



 

SECTION 1                               EXERCISE.

 

1.1                               Method of Exercise. Holder may at any time and
from time to time through the Expiration Date exercise this Warrant, in whole or
in part, by delivering to the Company the original of this Warrant together with
a duly executed Notice of Exercise in substantially the form attached hereto as
Appendix 1 and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a check, wire transfer of same-day funds (to
an account designated by the Company), or other form of payment acceptable to
the Company for the aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise. On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised. Thereupon, the Company shall issue to the Holder such number of fully
paid and non-assessable Shares as are computed using the following formula:

 

X = Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3                               Fair Market Value. If the Company’s common
stock is then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”)
and the Class is common stock, the fair market value of a Share shall be the
closing price or last sale price of a share of common stock reported for the
Business Day immediately before the date on which Holder delivers this Warrant
together with its Notice of Exercise to the Company. If the Company’s common
stock is then traded in a Trading Market and the Class is a series of the
Company’s convertible preferred stock, the fair market value of a Share shall be
the closing price or last sale price of a share of the Company’s common stock
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company
multiplied by the number of shares of the Company’s common stock into which a
Share is then convertible. If the Company’s common stock is not traded in a
Trading Market, the Board of Directors of the Company shall determine the fair
market value of a Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant.
Promptly after Holder exercises this Warrant in the manner set forth in
Section 1.1 or 1.2 above, the Company shall deliver to Holder a certificate
representing the Shares issued to Holder upon such exercise and, if this Warrant
has not been fully exercised and has not expired, a new warrant of like tenor
representing the Shares not so acquired.

 

2

--------------------------------------------------------------------------------



 

1.5                               Replacement of Warrant. On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition. For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving: (i) the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company; (ii) any merger or consolidation
of the Company into or with another person or entity (other than a merger or
consolidation effected exclusively to change the Company’s domicile), or any
other corporate reorganization, in which the stockholders of the Company in
their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization; or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company’s then-total outstanding combined voting power. For the avoidance of any
doubt, an Acquisition shall not include any transaction or series of
transactions principally for bona fide equity financing purposes.

 

(b)                                 Treatment of Warrant at Acquisition. In the
event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Section 1.1 above as to all
Shares, then this Warrant shall automatically be deemed to be Cashless Exercised
pursuant to Section 1.2 above as to all Shares effective immediately prior to
and contingent upon the consummation of a Cash/Public Acquisition. In connection
with such Cashless Exercise, Holder shall be deemed to have restated each of the
representations and warranties in Section 4 of the Warrant as the date thereof
and the Company shall promptly notify the Holder of the number of Shares (or
such other securities) issued upon exercise. In the event of a Cash/Public
Acquisition where the fair market value of one Share as determined in accordance
with Section 1.3 above would be less than the Warrant Price in effect
immediately prior to such Cash/Public Acquisition, then this Warrant will expire
immediately prior to the consummation of such Cash/Public Acquisition and shall
no longer be exercisable.

 

(c)                                  Upon the closing of any Acquisition other
than a Cash/Public Acquisition defined above, the acquiring, surviving or
successor entity shall assume the obligations of this Warrant, and this Warrant
shall thereafter be exercisable for the same securities and/or other property as
would have been paid for the Shares issuable upon exercise of the unexercised
portion of this Warrant as if such Shares were outstanding on and as of the
closing of such Acquisition, subject to further adjustment from time to time in
accordance with the provisions of this Warrant.

 

(d)                                 As used in this Warrant, “Marketable
Securities” means securities meeting all of the following requirements: (i) the
issuer thereof is then subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is then current in its filing of all required reports and other
information under the Securities Act of 1933, as amended (the “Act”) and the
Exchange Act; (ii) the class and series of shares or other security

 

3

--------------------------------------------------------------------------------



 

of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market; and (iii) Holder would be able to
publicly re-sell, within six (6) months following the closing of such
Acquisition, all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise this Warrant in
full on or prior to the closing of such Acquisition, except to the extent that
any such restriction (x) arises solely under federal or state securities laws,
rules or regulations, and (y) does not extend beyond six (6) months from the
closing of such Acquisition.

 

SECTION 2                               ADJUSTMENTS TO THE SHARES AND WARRANT
PRICE.

 

2.1                               Stock Dividends, Splits, Etc. If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in common stock or other securities or property (other than cash),
then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property which Holder would have received had Holder owned the
Shares of record as of the date the dividend or distribution occurred. If the
Company subdivides the outstanding shares of the Class by reclassification or
otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased, provided the aggregate purchase price shall remain
the same. If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased, provided the aggregate purchase price shall remain
the same.

 

2.2                               Reclassification, Exchange, Combinations or
Substitution. Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event,
provided the aggregate purchase price shall remain the same and subject to
further adjustment thereafter from time to time in accordance with the
provisions of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.

 

2.3                               No Fractional Share. No fractional Share shall
be issuable upon exercise of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional Share interest
arises upon any exercise of the Warrant, the Company shall eliminate such
fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (a) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (b) the
then-effective Warrant Price.

 

2.4                               Notice/Certificate as to Adjustments. Upon
each adjustment of the Warrant Price, Class and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, Class and/or
number of Shares and facts upon which such adjustment is based. The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Executive Officer or Chief Financial Officer, including computations
of such adjustment and the Warrant Price, Class and number of Shares in effect
upon the date of such adjustment.

 

4

--------------------------------------------------------------------------------



 

SECTION 3                               REPRESENTATIONS AND COVENANTS OF THE
COMPANY.

 

3.1                               Representations and Warranties. The Company
represents and warrants to, and agrees with, the Holder as follows:

 

(a)                                 This Warrant is, and all Shares which may be
issued upon the exercise of this Warrant, all securities, if any, issuable upon
conversion of the Shares and any warrants issued in substitution for or
replacement of this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any taxes, liens, charges and
encumbrances except for restrictions on transfer provided for herein or under
applicable federal and state securities laws. The Company covenants that it
shall at all times cause to be reserved and kept available out of its authorized
and unissued capital stock such number of shares of the Class, common stock and
other securities as will be sufficient to permit the exercise in full of this
Warrant and the conversion of the Shares into common stock or such other
securities.

 

(b)                                 The Company’s capitalization as disclosed in
its filings with the Commission is true and complete, in all material respects,
as of the Issue Date.

 

(c)                                  The Company (i) has been duly incorporated
and is validly existing as a corporation in good standing under the laws of
Delaware, with full corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business as presently
conducted, and (ii) is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, except in the case of clause (ii) above, to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to result in (i) a material adverse effect on the validity or
enforceability of this Warrant, (ii) a material adverse effect on the condition
(financial or otherwise), earnings, business or properties of the Company, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect its obligations under this Warrant (any of (i), (ii) or (iii))
(a “Material Adverse Effect”).

 

(d)                                 The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Warrant, sell and issue the Shares and carry out and perform
all of its obligations under this Warrant, and without limiting the foregoing,
the Company hereby agrees that the Company shall all times have authorized and
reserved the number of Shares needed to provide for the exercise of the rights
then represented by this Warrant. If at any time the Company does not have a
sufficient number of Shares authorized and available, then the Company shall
call and hold a special meeting of its stockholders within 60 days of that time
for the sole purpose of increasing the number of authorized Shares to a
sufficient number. This Warrant constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally, including any
specific performance.

 

(e)                                  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Warrant except for the filing of a Form D with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
and compliance with the securities and blue sky laws in the states and other
jurisdictions in which shares of Common Stock are offered and/or sold, which
compliance will be effected in accordance with such laws, (b) the approval by
the NYSE

 

5

--------------------------------------------------------------------------------



 

American of the listing of the Shares and (c) the filing of one or more
registration statements and all amendments thereto with the Commission.

 

(f)                                   Neither the execution, delivery or
performance of this Warrant by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Shares) will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to, (i) the charter or by-laws of the Company,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, except in the case of
clauses (ii) and (iii) above, for any conflict, breach or violation of, or
imposition that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(g)                                  Neither the Company nor any Person acting
on its behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the Securities
Act) in connection with the offer or sale of this Warrant.

 

(h)                                 Neither of the Company or any Person acting
on its behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on
Section 4(a)(2) of the Securities Act or require registration of this Warrant
under the Securities Act or cause this Warrant to be integrated with prior
offerings by the Company for purposes of the Securities Act.

 

(i)                                     The Company is in compliance with
applicable NYSE American continued listing requirements. There are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Shares on NYSE American and the
Company has not received any notice of, nor to the Company’s knowledge is there
any reasonable basis for, the delisting of the Shares from NYSE American.

 

(j)                                    The Company has not taken, directly or
indirectly, any action designed to cause or result in, or that has constituted
or that might reasonably be expected to constitute the stabilization or
manipulation of the price of any securities of the Company in the fifteen days
prior to the issuance of this Warrant.

 

3.2                               Notice of Certain Events. If the Company
proposes at any time to:

 

(a)                                 declare any dividend or distribution upon
the outstanding shares of the Class or common stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend;

 

(b)                                 offer for subscription or sale pro rata to
the holders of the outstanding shares of the Class any additional shares of any
class or series of the Company’s stock (other than pursuant to contractual
pre-emptive rights);

 

(c)                                  effect any reclassification, exchange,
combination, substitution, reorganization or recapitalization of the outstanding
shares of the Class; or

 

6

--------------------------------------------------------------------------------



 

(d)                                 effect an Acquisition or to liquidate,
dissolve or wind up.

 

then, in connection with each such event, the Company shall give Holder:

 

(1)                                 at least seven (7) Business Days prior
written notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in
(a) and (b) above; and

 

(2)                                 in the case of the matters referred to in
(c) and (d) above at least seven (7) Business Days prior written notice of the
date when the same will take place (and specifying the date on which the holders
of outstanding shares of the Class will be entitled to exchange their shares for
the securities or other property deliverable upon the occurrence of such event).

 

Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES OF THE
HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1                               Purchase for Own Account. This Warrant and the
securities to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act.
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

4.2                               Disclosure of Information. Holder is aware of
the Company’s business affairs and financial condition and has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities. Holder further has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.

 

4.3                               Investment Experience. Holder understands that
the purchase of this Warrant and its underlying securities involves substantial
risk. Holder has experience as an investor in securities of companies in the
development stage and acknowledges that Holder can bear the economic risk of
such Holder’s investment in this Warrant and its underlying securities and has
such knowledge and experience in financial or business matters that Holder is
capable of evaluating the merits and risks of its investment in this Warrant and
its underlying securities and/or has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables Holder to be aware of
the character, business acumen and financial circumstances of such persons.

 

4.4                               Accredited Investor Status. Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.

 

7

--------------------------------------------------------------------------------



 

4.5                               The Act. Holder understands that this Warrant
and the Shares issuable upon exercise hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available. Holder is aware of the provisions of Rule 144 promulgated under the
Act.

 

4.6                               No Voting Rights; No Stockholder Rights.
Holder, as a Holder of this Warrant, will not have any voting rights or
otherwise be entitled to any other rights afforded to a stockholder of the
Company, except such rights as are expressly granted herein such as notice and
other rights, until the exercise of this Warrant.

 

SECTION 5                               MISCELLANEOUS.

 

5.1                               (a)                                 Term and
Automatic Conversion Upon Expiration. Subject to the provisions of Section 1.6
above, this Warrant is exercisable in whole or in part at any time and from time
to time on or before 6:00 P.M. Pacific time, on the Expiration Date and shall be
void thereafter.

 

(b)                                 Automatic Cashless Exercise upon Expiration.
In the event that, upon the Expiration Date, the fair market value of one Share
(or other security issuable upon the exercise hereof) as determined in
accordance with Section 1.3 above is greater than the Warrant Price in effect on
such date, then this Warrant shall automatically be deemed on and as of such
date to be exercised pursuant to Section 1.2 above as to all Shares (or such
other securities) for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, deliver a certificate representing the
Shares (or such other securities) issued upon such exercise to Holder.

 

5.2                               Legends. The Shares (and the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) shall
be imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED [ · ], MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE,
PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

5.3                               Compliance with Securities Laws on Transfer.
This Warrant and the Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part except in compliance
with applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company). The Company shall not require
Holder to provide an opinion of counsel if the transfer is to any affiliate of
Holder, provided that any such transferee is an “accredited investor” as defined
in Regulation D promulgated under the Act. Additionally, the Company shall also
not require an opinion of counsel if there is no material question as to the
availability of Rule 144 promulgated under the Act, provided that, Holder
represents

 

8

--------------------------------------------------------------------------------



 

that it has complied with Rule 144 in reasonable detail, the selling broker
represents that it has complied with Rule 144, and the Company is provided with
a copy of Holder’s proposed notice of sale.

 

5.4                               No Impairment; Further Assurances. The Company
will not, by amendment of its Charter or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed by it hereunder, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
Holder in order to protect the exercise privilege of Holder against dilution or
other impairment, consistent with the tenor and purpose of this Warrant. The
Company will not increase the par value of any Shares above the Warrant Price
then in effect, and (ii) will take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Shares upon the exercise of this Warrant.

 

5.5                               Transfer Procedure. Subject to the provisions
of Section 5.3 and upon providing the Company with written notice, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable directly or indirectly, upon conversion
of the Shares, if any) to any transferee, provided, however, in connection with
any such transfer, Holder will give the Company notice of the portion of the
Warrant being transferred with the name, address and taxpayer identification
number of the transferee and Holder will surrender this Warrant to the Company
for reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any subsequent transferee shall make to the Company each of the
representations and warranties set forth in Section 4 and agree in writing with
the Company to be bound by all of the terms and conditions of this Warrant.

 

5.6                               Binding on Successors. This Warrant will be
binding upon any entity succeeding to the Company by merger, consolidation or
acquisition of all or substantially all of the Company’s assets.

 

5.7                               Taxes. The Company will pay all taxes (other
than taxes based upon income) and other governmental charges that may be imposed
with respect to the issuance or delivery of the Shares,  other than any tax or
other charge imposed in connection with any transfer involved in the issue and
delivery of the Shares in a name other than that of the Holder.

 

5.8                               Notices. All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) on the third (3rd)
Business Day after being mailed by first-class registered or certified mail,
postage prepaid, (iii) upon actual receipt if given by facsimile or electronic
mail and such receipt is confirmed in writing by the recipient, or (iv) on the
first Business Day following delivery to a reliable overnight courier service,
courier fee prepaid, in any case at such address as may have been furnished to
the Company or Holder, as the case may be, in writing by the Company or such
Holder from time to time in accordance with the provisions of this Section 5.5
All notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:

 

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, NY 10022

Attention: Anthony Storino

Fax: (212) 993-1698

Email: storino@Solarcapltd.com

 

9

--------------------------------------------------------------------------------



 

With a copy (which shall not constitute notice) to:

 

LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111

Attention: Haim Zaltzman
Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

SENSEONICS HOLDINGS, INC.
20451 Seneca Meadows Parkway

Germantown, Maryland 20876-7005
Attention: Chief Financial Officer
Email: Jon.Isaacson@senseonics.com

 

5.9                               Waiver. This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

5.10                        Attorneys’ Fees. In the event of any dispute between
the parties concerning the terms and provisions of this Warrant, the party
prevailing in such dispute shall be entitled to collect from the other party all
costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.11                        Counterparts; Facsimile/Electronic Signatures. This
Warrant may be executed in counterparts, all of which together shall constitute
one and the same agreement. Any signature page delivered electronically or by
facsimile shall be binding to the same extent as an original signature page with
regards to any agreement subject to the terms hereof or any amendment thereto.

 

5.12                        Governing Law. This Warrant shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of law principles that would result in the application of any other
than the laws of the State of New York.

 

5.13                        Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR
EACH PARTY HERETO TO ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
WARRANT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS
TRANSACTION.

 

5.14                        Headings. The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

5.15                        Business Days. “Business Day” is any day that is not
a Saturday, Sunday or a day on which banks in the State of New York are closed.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

“COMPANY”

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

  (Print)

 

 

 

 

Title:

 

 

 

 

 

 

“HOLDER”

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

  (Print)

 

 

 

 

Title:

 

 

 

 

Signature Page to Warrant to Purchase Stock

 

--------------------------------------------------------------------------------



 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right purchase             shares of the Common/Series        Preferred
[circle one] Stock of                    (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

o                                    check in the amount of $         payable to
order of the Company enclosed herewith

 

o                                    Wire transfer of immediately available
funds to the Company’s account

 

o                                    Cashless Exercise pursuant to Section 1.2
of the Warrant

 

o                                    Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

 

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

--------------------------------------------------------------------------------